Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 are presented for examination.
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-5, 8-15 and 18-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-5 and 7-8 of U.S. Patent No. 10832769. Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined application claim is either anticipated by, or would have been obvious over, the reference claims as follows: 
	Claims 1-3, 5, 8-9 and 19-20 are of the examined application are method claims but they encompass the same scope of invention as to that of apparatus claims 1-5 and 7-8 of the reference. For example, all claims of the examined application are anticipated and the same scope of invention by all claims of the reference such as a method, comprising: transferring, using a first transistor, a charge between a digit line and a node of a first sense component and a second sense component during a read operation, 
Claims 10-13, 15 and 18 of the examined application are anticipated and the same scope of invention by claims 1-5 and 7-8 of the reference such an apparatus, comprising: a multi-level memory cell coupled with a digit line; a first sense component coupled with a node; a second sense component coupled with the node; a first transistor coupled with the node; a second transistor coupled with a gate 
	The claims 1, 10 and 19 of examined application are also obvious over the claim 1 of reference because the claim seems to differ from the reference in that the claimed invention of the examined application recites wherein the charge is transferred based at least in part on a first voltage on the digit line being less than a second voltage on a gate of the first transistor while in the reference claimed a first transistor coupled with the node and the digit line and configured to transfer charge between the digit line and the node, and a second transistor coupled with a gate of the first transistor and the node, the second transistor configured to apply a first voltage to the gate of the first transistor that compensates for a threshold voltage associated with the first transistor. However, claim 9 of the reference discloses these limitations.
	The claims 4 and 14 of examined application are obvious over the claim 1 of reference because the claim seems to differ because the claim seems to differ from the reference in that the claimed invention of the examined application recites biasing the gate of the first transistor to the second voltage before transferring the charge between the digit line and the node; and discharging the multi-level memory cell onto the digit line based at least in part on applying the second voltage to the gate of the first transistor while in claim 1 of the reference claimed a first transistor coupled with the node and the digit line and configured to transfer charge between the digit line and the node. Therefore, one of 
	Claims 6-7 and 16-17 are rejected due to the rejections of the parent claim.
Claim Rejections - 35 USC § 112
4. 	Claims 1, 10 and 19 are rejected under 35 U.S.C. § 112, second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01. The omitted elements are: a transistor connecting between a node and a first sense component; a transistor connecting between the node and a second sense component; a transistor connecting between the node and a third sense component (for claims 2, 11 and 19)
5. 	Claims 2, 11 and 19 are rejected under 35 U.S.C. § 112, second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01. The omitted elements are: a transistor connecting between the node and a third sense component.
6. 	Claims 5 and 15 are rejected under 35 U.S.C. § 112, second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01. The omitted elements are: a transistor for isolating the digit line from the first transistor.
7. 	Claims 6 and 16 are rejected under 35 U.S.C. § 112, second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See
MPEP § 2172.01. The omitted elements are: a transistor for applying a third voltage from a voltage source to a second node of the first transistor.
	Claims 3-4, 7-9, 11-15, and 17-19 are rejected due to the rejections of the parent claim.
Claim Rejections - 35 USC § 102

9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claims 1-3, 8, 10-12, and 18-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by OhsawaUS Pub. No. 5999438. 
	Figs. 2-7 of Ohsawa are directed to a method, comprising: transferring, using a first transistor (SL1), a charge between a digit line (BL1) and a node (DATA LINE DL) of a first sense component (51) and a second sense component (52) during a read operation, wherein the charge (Fig. 6) is transferred based at least in part on a first voltage on the digit line being less than a second voltage (Vcc, supplying from 14) on a gate of the first transistor; sensing, by the first sense component (51), a signal (Fig. 7) on the node at a time using a first reference value (V1, Fig. 6, col. 4, lines 42-44) based at least in part on transferring the charge between the digit line and the node; sensing, by the second sense component (52), the signal on the node at the time using a second reference value (V2, Fig. 6, col. 4, lines 56-58) based at least in part on transferring the charge between the digit line and the node; and determining a logic state (Fig. 8) of a multi-level memory cell coupled with the digit line based at least in part on sensing the signal by the first sense component and sensing the signal by the second sense component.
11.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoai V. Ho whose telephone number is (571) 272-1777.  The examiner can normally be reached 7:00 AM -- 5:30 PM from Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/HOAI V HO/Primary Examiner, Art Unit 2827